Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments submitted 12/3/21 have been considered, and are found to be at least partially persuasive.  Examiner particularly notes the following section(s)(pp. 9-13, esp. p.12):

    PNG
    media_image1.png
    568
    786
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 24-42 are allowed.
Regarding claim 24, the prior art does not teach or suggest “A holographic projection system arranged to project light to a rectangular replay field having an aspect ratio” including the specific arrangement for “wherein the aspect ratio of each pixel is matched to the desired aspect ratio of the replay field such that the aspect ratio of the rectangular replay field is substantially equal to the aspect ratio of each pixel but with the rectangular replay field and each pixel orthogonally orientated with respect to each other.” as set forth in the claimed combination(s).
With respect to claims 25-39, these claims depend on claim 24 and are allowable at least for the reasons stated supra.
Regarding claim 40, the prior art does not teach or suggest “A method of forming a holographic reconstruction in a holographic replay field having a rectangular shape with an aspect ratio” including the specific arrangement for “wherein the aspect ratio of each pixel is matched to the desired aspect ratio of the replay field such that the aspect ratio of the holographic replay field is substantially equal to the aspect ratio of each pixel but with the replay field and each pixel orthogonally orientated with respect to each other, and wherein the holographic reconstruction comprises image content arranged to be viewed by a human viewer.” as set forth in the claimed combination(s).
Regarding claim 41, the prior art does not teach or suggest “A holographic projection system arranged to project light to a rectangular replay field having an aspect ratio” including the specific arrangement for “wherein the aspect ratio of each pixel is matched to the desired aspect ratio of the replay field such that the aspect ratio of the rectangular replay field is substantially equal to the aspect ratio of each pixel but with the rectangular replay field and each pixel orthogonally orientated with respect to each other, wherein each pixel comprises a liquid crystal having a director substantially parallel to the longer side of the rectangular pixels.” as set forth in the claimed combination(s).
With respect to claim 42, this claim depends on claim 41 and is allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872